Citation Nr: 1110579	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes planus through April 26, 2007, and an evaluation in excess of 10 percent thereafter.

2.  Entitlement to service connection for lumbar spine degenerative osteoarthritis, claimed as low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976, followed by Naval Reserve service, including periods of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the Montgomery, Alabama RO.  That rating decision continued the noncompensable evaluation for the bilateral pes planus disability and denied service connection for a bilateral ankle disorder and a low back disorder.  While the Veteran appealed all three determinations, in May 2005 he perfected his appeal only with regard to the increased evaluation for his pes planus disability and the service connection for a low back disorder.  In a May 2009 rating decision, the RO increased the evaluation for the bilateral pes planus disability to 10 percent, effective April 27, 2007.  Because the increase in the evaluation of the Veteran's pes planus disability does not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2010, the Veteran testified before the undersigned in a hearing held at the Montgomery RO.  The transcript is of record.  At the hearing, the Veteran submitted additional medical evidence and argument, and he waived initial RO consideration of that evidence in writing at that time.  

The issue of an increased evaluation for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back condition, later diagnosed as lumbar spine degenerative osteoarthritis, manifested during confirmed ACDUTRA service.


CONCLUSION OF LAW

Lumbar spine degenerative osteoarthritis, claimed as low back condition, was incurred in the Veteran's ACDUTRA service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal includes the issue of entitlement to service connection for a low back condition, which was later diagnosed as lumbar spine degenerative osteoarthritis.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran in this case had service with a Naval Reserve unit following his initial active duty period.  In such cases, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002). 

The Veteran testified at the Board hearing that he suffered an injury to his low back while conducting training with his Reserve unit and that the symptoms have continued to present day.  A review of his reserve medical treatment records finds an entry dated in January 1988.  The Veteran sought medical care after playing basketball the previous evening.  He also reported seeing a chiropractor in his civilian life and having had back surgery previously.  The examiner diagnosed LBS (low back sprain).  Other entries in the reserve treatment records confirm that the Veteran was on ACDUTRA when he sought this medical treatment.  

Importantly, the Veteran was afforded a VA spine examination in April 2007.  The claims file was reviewed and extensively referred to throughout the report.  Following an objective examination, the examiner assessed lumbar spine degenerative OA (osteoarthritis).  He then opined that it was as likely as not that the Veteran's lumbar spine degenerative OA with associated right lower extremity radiculopathy was related to his military service.  The examiner also noted the Veteran had documented injury during ACDUTRA, as well as documented ongoing treatment since that time.    

Based on the evidence of record, the Board finds that service connection is warranted for lumbar spine degenerative osteoarthritis, claimed as a low back condition.  The Veteran has testified credibly to experiencing symptoms of low back pain on several occasions while on ACDUTRA, including an injury to his back during that time.  That injury is documented during confirmed ACDUTRA service in the reserve treatment records.  The Veteran has also asserted that this disability has continued to the present.  The Board observes that the Veteran is competent to say that he experienced symptoms while on ACDUTRA and to report a continuity of symptoms since that training.  Further, the Board has no reason to doubt his credibility.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Significantly, the April 2007 VA examiner diagnosed the Veteran with the lumbar spine degenerative osteoarthritis and noted that this disability was related to his period of  ACDUTRA based on the treatment reports.  Accordingly, given the on ACDUTRA incurrence, the lay evidence of continuity of symptomatology since service, and the medical evidence relating the current disability to that event on ACDUTRA, service connection for lumbar spine degenerative osteoarthritis is warranted.  See 38 U.S.C.A. § 5107.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency, in view of the fact that the full benefit sought by the Veteran with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign a disability rating and effective date in the course of implementing this grant of service connection, and the Veteran will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection is warranted for low back disorder, diagnosed as lumbar spine degenerative osteoarthritis.  







REMAND

Upon a complete review of the claims file, the Board notes that the Veteran submitted a copy of his June 2005 Social Security Administration (SSA) disability determination letter.  Only the award letter is of record; there is no accompanying medical evidence.  This underlying medical evidence must be obtained and included in the claims file, as the Veteran has made repeated statements that his Social Security disability benefits were based, at least in part, on his feet disorder.  

Further, the Veteran testified before the undersigned about his longtime employment as a corrections officer for the State of Alabama and his duties as a correction officer.  The Veteran indicated he retired in 2005.  Any and all employment physicals to include any retirement physical exams are relevant to the Veteran's claims as he testified that his pes planus disability impacted his work performance.  

Finally, the Veteran's most recent VA examination for his pes planus disability was in April 2007.  The Veteran has stated that his symptoms are worse, and so another feet examination should be afforded the Veteran.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination). 

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's Social Security Administration disability benefits determination notice and the underlying medical evidence regarding the Veteran's June 2005 award of disability benefits.  Document for the claims file any negative replies.

2.  Contact the Veteran and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his employment physical examination reports, to include annual examinations and any retirement examination pertaining to his employment as a corrections officer for the State of Alabama, Department of Corrections, 301 South Ripley Street, P.O. Box 301501, Montgomery, Alabama, 36130-1501, as discussed during his February 2010 hearing.  Once received, please take all appropriate steps to obtain the identified relevant records.   The Veteran should also be informed that he may submit the records himself directly to VA.  Document any attempts to obtain such records, to include any negative replies.  If other locations need to be contacted, please do so. 

3.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected pes planus disability.  The examiner must review the record and note this review for the record.      

4.  After completing the requested development, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate time should be given for them to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


